12. Closure of the accounts of the European Police College for the financial year 2008
(FR) Mr President, ladies and gentlemen, on 7 October 2010 Parliament adopted by 618 votes to 0, with 7 abstentions, a decision to refuse to grant discharge to the European Police College for the financial year 2008.
In accordance with Parliament's Rules of Procedure, if discharge is not granted, a formal proposal to close the accounts shall be submitted at a subsequent part-session. The decision put to the vote today is therefore a technical measure designed to close the accounts for the financial year in question, not the granting of discharge. I wanted to make that clear.